484 F.2d 953
73-2 USTC  P 9616
Jon F. and Constance M. HARTUNG, Petitioners-Appellees,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellant.
No. 71-1611.
United States Court of Appeals,Ninth Circuit.
Aug. 17, 1973.Rehearing Denied Oct. 26, 1973.

Fred B. Ugast, Acting Asst. Atty. Gen.  (argued), Scott P. Crampton, Acting Asst. Atty. Gen., Tax Div., Dept. of Justice, K. Martin Worthy, IRS Chief Counsel, Meyer T. Rothwacks, Harry Baum, William K. Hogan, Tax Div., Dept. of Justice, Washington, D. C., for respondent-appellant.
Jon F. Hartung, in pro per.
Joseph H. Guttentag, of Surrey, Karasik & Morse, Washington, D. C., for amici curiae.
Before CHAMBERS and DUNIWAY, Circuit Judges, and SKOPIL,* District Judge.
OPINION
PER CURIAM:


1
The decision of the Tax Court is reversed for the reasons stated in the dissenting opinion of Judge Sterrett, Hartung v. Commissioner, 1970, 55 T.C. 1, 5.



*
 The Honorable Otto R. Skopil, United States District Judge for the District of Oregon, sitting by designation